DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of Group III, encompassing claims 19-20, in the reply filed on January 14, 2022 is acknowledged.  The traversal is on the ground(s) that examination of the methods of Group III should include, at a minimum, the A6 peptide immunogen construct of Group I because a search for the methods of Group III would necessarily result in discovery of any construct of Group I.  That is, the searches are alleged to be co-extensive and involve interrelated art, and thus the searches can be made without undue burden on the examiner. 
This is not found persuasive because as noted in the restriction requirement mailed 09/14/2021, each of the three groups are directed to distinct methods or products which are either not capable of use together or have materially different designs, modes of operation, functions or effects.  The examiner has shown that the different inventions of Groups I-III are independent or distinct for the reasons set forth previously.  Furthermore, MPEP § 803 provides that the separate classification of distinct inventions is sufficient to establish a prima facie case that the search and/or examination of the plural inventions would imposes a serious burden upon the Examiner; such separate classification was set forth in the restriction requirement. Therefore, prosecution of Groups I and III together would impose a serious search and/or examination burden not just because of their separate status in the art (evidenced by the different classifications) necessitating unique searches in the prior art, but also because the different inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or 

3.	Claims 19-20 are under examination in the current office action.

Claim Objections
4.	Claim 20 is objected to because of the following informalities:  the claim recites an acronym that is not spelled out in its first use in the claims (i.e., AD, which stands for Alzheimer's disease).  It would be remedial to amend the claim language in claim 20 such that the acronym is clearly defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2011/0070255 A1).
Wang teaches a therapeutic method comprising administering an immunogenic composition to a patient having Alzheimer's disease (AD) or a person predisposed to AD in order to accelerate the clearance of amyloid plaques and immunoneutralize the soluble A-derived toxins in the brain to treat AD (see [0034]). Given that Wang teaches that amyloid plaque density positively correlates with premortem dementia scores in AD (see [0006]), a method of reducing or clearing amyloid plaques, and also reducing or neutralizing the toxic forms of A oligomers, as disclosed by Wang, would be expected to be efficacious in reducing the severity or delaying the onset of dementia in patients having AD or at risk for AD as presently claimed.
The method disclosed by Wang comprises administering an immunologically effective amount of a peptide composition in a pharmaceutically acceptable vaccine 1-42 peptide fragment having 10-28 amino acid residues, selected from SEQ ID NOs: 66-69 (see [0034]). Note that Wang’s SEQ ID NO: 67 is the A1-14 peptide (which is the instant SEQ ID NO: 4), Wang’s SEQ ID NO: 68 is the A1-12 peptide (which is the instant SEQ ID NO: 5), and Wang’s SEQ ID NO: 69 is the A1-10 peptide (which is the instant SEQ ID NO: 6).  See TABLE 3 at p. 12 of the disclosure.
Wang teaches at [0050]-[0059] that the immunogenic peptide may be represented by the formula: 
(A)n-(N-terminal fragment of A1-42 peptide)-(B)o-(Th)m-X
wherein 
	each A is independently an amino acid;
each B is a linking group selected from an amino acid, Gly-Gly or (,-N)Lys;
	each Th comprises an amino acid sequence that constitutes a helper T cell epitope, or an immune enhancing analog or segment thereof;
	(N-terminal fragment of A1-42 peptide) is a synthetic peptide B cell target site antigen and is a fragment of about 10 to about 28 amino acid residues wherein each fragment comprises EFRH of the A peptide;
	X is an -COOH or -CONH2 of an amino acid;
n is from 0 to about 10;
m is from 1 to about 4; and
o is from 0 to about 10.
Wang also teaches Th cell epitope peptides that are identical to the instantly claimed peptide sequences of SEQ ID NO: 34, 37-38 and 40-47. For example, at TABLES 1 and 2 (pp. 11-12) Wang discloses the Th cell epitopes of MVF1 (SEQ ID NO: 8) which is identical to the instant SEQ ID NO: 34, DT1 (SEQ ID NO: 13) which is identical to the instant SEQ ID NO: 37, PF (SEQ ID NO: 15) which is identical to the instant SEQ ID NO: 38, CT (SEQ ID NO: 12) which is identical the instant SEQ ID NO: 40, MVF Th1-4 (SEQ ID NO: 34) which is identical to the instant SEQ ID NO: 41, and MVF Th1-16 (SEQ ID NO: 51) which is identical to the instant SEQ ID NO: 46. Further, 42, Wang’s Hepatitis B antigen (HBsAg) SSAL2 Th2 cell epitopes of SEQ ID NOs: 55-59 are each anticipatory for the consensus sequence that is instant SEQ ID NO: 43, Wang’s MVF Th1-9 (SEQ ID NO: 42) is anticipatory for the consensus peptide sequence of instant SEQ ID NO: 44, and Wang’s HbsAg-Th1 (SEQ ID NO: 52) is anticipatory for the consensus peptide sequence that is instant SEQ ID NO: 45 (see Tables 2a and 2b at pp. 11-12).
Thus, when n=0 and m=1 in the formula above, then the immunogenic peptide construct disclosed by Wang for use in the therapeutic method of treating AD is directly on point to the A peptide immunogen utilized in the recited method of claim 19. 
Finally, regarding claim 20, Wang discloses that the peptide immunogen may be administered in a suitable dosage unit form of about 0.25 g to about 500 g of immunogen per kg body weight, or preferably 1-50 g per kg of body weight (see [0074]). For an average adult human weighing approximately 70 kg, this would mean that an administered dose of peptide immunogen would range from about 17.5 g to about 35 mg per dose, or preferably about 70 g to about 3500 g, which greatly encompasses the presently claimed range of 10-1000 g per dose. Wang also exemplifies the administration of specific doses of 25 g, 100 g, and 400 g per 0.5 mL immunization at, for instance, [0082] and [0114]. 
Therefore, Wang’s disclosure clearly anticipates the invention of present claims 19 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

6.	Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
A method of reducing the severity of dementia or delaying the progression of cognitive decline in a patient having Alzheimer's disease (AD), comprising administering a vaccine formulation according to claim 10 to the patient, 
does not reasonably provide enablement for a method of reducing the severity or delaying onset of any dementia or in any patient at risk for AD as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
	Claim 19 is drawn to a method of reducing the severity or delaying onset of dementia in human patients comprising administering a vaccine formulation according to claim 10. Dependent claim 20 recites that the vaccine formulation is administered to patients at risk for, or with, AD.  The Mayo Clinic (retrieved from internet 02/22/2022) teaches that dementia “is a term used to describe a group of symptoms affecting memory, thinking and social abilities severely enough to interfere with your daily life. It isn’t a specific disease, but several diseases can cause dementia”.  Causes of dementia range from progressive, neurodegenerative diseases and disorders such as Alzheimer's disease, vascular dementia, Lewy body dementia, frontotemporal dementia, mixed dementia, Huntington’s disease, Parkinson’s disease, and Creutzfeldt-Jakob disease, to conditions or events such as traumatic brain injury, infections affecting the central nervous system (CNS)(encephalitis, syphilis), immune disorders (multiple sclerosis), metabolic and endocrine abnormalities (hypoglycemia), nutritional deficiencies (vitamin 
	In contrast to the broad scope of the claims, what is provided in the instant specification is quite narrow. The present specification provides safety, immunogenicity, toxicity and efficacy studies in a number of different animal species and models, including guinea pigs, Anubis baboons, Cynomolgus macaques, and hAPP751 transgenic mice, which are an animal model of AD, using different preparations of vaccine formulations comprising an amyloid-beta (A) peptide immunogen construct as encompassed by the claimed invention. The specification also describes the preparation of a formulation called UBI AD vaccine, which is composed of two A1-14 peptide immunogen constructs, at an equimolar ration, linked to two idealized artificial T helper epitopes derived from Measles Virus Fusion (MVF) protein and Hepatitis B Surface Antigen (HBsAg), respectively, in complex with CpG ODN in the presence of mineral salts as the adjuvant. Sera from animals immunized with UBI AD vaccine was found to positively stain both cerebral vessels and amyloid plaques of brain samples from AD patients, but not samples from control subjects. The sera from UBI AD vaccine immunized animals was also demonstrated to inhibit toxicity caused by aggregated A1-40 peptide in an in vitro assay using PC12 cells. 
	In transgenic hAPP751 mice, treatment with UBI AD vaccine was found to reduce A deposition and plaque load and reduce A1-42 levels in the brains of the vaccine-treated mice, with no evidence of brain microglial activation or T-cell infiltration (Example 13). In a Phase I clinical trial in humans in which the UBI AD vaccine (UB-311) was administered intramuscularly at weeks 0, 4 and 12 to 19 patients with mild to moderate AD, it was found that the vaccine was well-tolerated and elicited an A1-14-
Moreover, with respect to the presently claimed method, the skilled artisan would recognize that administration of a vaccine to induce the production of antibodies against A would be likely to have unpredictable, and potentially deleterious effects in normal healthy subjects.  While it is clear that overexpression of amyloid precursor protein (APP) and/or mutated forms of A protein can lead to symptoms not unlike those seen in Alzheimer's disease, this does not indicate that the levels of the protein should be suppressed in healthy patients, as encompassed by the claims. Amyloid- protein has an important role in normal physiology.  Liu et al. (Proc Natl Acad Sci USA, 1998; 95:13266-13271) teach that A protein is essential in regulating cholesterol homeostasis.  Campbell (Med. Hypotheses, 2001; 56(3):388-391) posits that A may act as a mediator of innate immunity by promoting inflammatory events and/or vasoconstriction. And Turner et al. (Prog. Neurobiol. 2003; 70:1-32) state that because A is produced during normal metabolism, it may play important roles in normal cell function that may differ either quantitatively or qualitatively from its effects when levels are elevated during disease conditions (see p. 15).  And in contrast to the beneficial A-lowering effects of the UBI AD vaccine observed in mice which overexpress human APP (such as the hAPP751 mice used in the instant application), Turner also notes that it remains to be determined whether interference with A levels or activity in normal mice induces behavioral facilitation (see p. 19, last paragraph). 
Thus, the art at the time of filing establishes that the A peptide is involved in important physiological roles in the normal, healthy CNS, and that inhibition or reduction of A protein levels in non-diseased persons would not be advantageous or desirable.  Additional research also indicates that A itself is required for neural viability (see Plant, J Neurosci. 2003; 23:5531-5535).  The skilled artisan would therefore understand that  antibodies as encompassed in the claimed method would most likely be deleterious to a normal, non-diseased subject.  Not only does the specification fail to provide working examples of complete prevention of disease, but it also fails to provide evidence that decreasing A protein levels below that of normal levels is healthy or even desirable.  The state of the art indicates that disruption of normal A levels in normal, healthy individuals would not be advantageous and may to some extent even prove harmful.
	The instant situation is quite different from the delivery of vaccines against infective agents on a prophylactic basis.  When vaccines against foreign pathogens are delivered, it is with the understanding that the antibodies produced thereto will aid in defending the body against harmful infections posed by subsequent exposure to the pathogens.  Importantly, there is no disruption of the vaccinated individual’s normal physiology, as antibodies are generated against a foreign pathogen and thus have no effect on endogenous proteins.  In contrast, when antibodies against A protein are induced by the claimed A peptide vaccine in a subject, the elicited anti-A antibodies have the potential to impair cholesterol homeostasis, neuronal growth and dendritic arborization, as well as to modulate transport of excitatory neurotransmitters through their binding to endogenous A molecules, particularly if the vaccine is administered repeatedly over the course of a subject’s lifespan. Undue experimentation would thus be required to determine an efficacious prophylactic protocol for reducing the severity or delaying the onset of dementia in healthy subjects at risk for, but not suffering from, A-associated disease or AD.
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In view of the breadth of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability as evidenced by the prior art, and the amount of required experimentation, it is the examiner’s position that undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to practice the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, practicing the claimed method in its full scope is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir., 1988).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 20 of U.S. Patent No. 9,102,752. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass the therapeutic administration of a vaccine composition comprising an A peptide immunogen construct comprising an N-terminal fragment of the Apeptide, a KKK- linker peptide and a Th cell epitope (i.e., the peptide immunogen of SEQ ID NO: 62 or 63) for the treatment of a subject having Alzheimer’s disease (AD) or dementia of the Alzheimer's type. 

8.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 20 of U.S. Patent No. 9,102,752 in view of Wang (US 2011/0070255 A1). 
As discussed above, the patented ‘752 claims recite the therapeutic administration of the same A peptide vaccine formulation. The patented claims do not recite a dose for the vaccine formulation to be administered.
Also as discussed above, Wang teach the therapeutic administration of the presently claimed A peptide vaccine for the treatment of AD, comprising administering a dose of about 0.25 g to about 500 g of immunogen per kg body weight, or preferably 1-50 g per kg of body weight (see [0074]), which translates to a dose of about 17.5 g to about 35 mg per dose, or about 70 g to about 3500 g for the average adult human weighing approximately 70 kg. Wang also exemplifies the administration of specific doses of 25 g, 100 g, and 400 g per 0.5 mL immunization at, for instance, [0082] and [0114]. 
Accordingly, given the disclosure of Wang, it would have been obvious to one of ordinary skill in the art to have administered the A peptide vaccine of the ‘752 patented claims at a dosage within the claimed range of between 10 g and 1000 g, as taught and exemplified by Wang, and thereby predictably arrive at the presently claimed invention. Furthermore, the dosage amount of the administered composition as recited in present claim 20 would have been a matter of routine optimization that one of ordinary skill in the art would have found obvious and predictable to optimize for 

Conclusion
9.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649